Title: From Thomas Jefferson to Samuel Huntington, 15 January 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Jany 15. 1781

I received some time ago from Major Forsythe, and afterwards from you a requisition to furnish one half the supplies of provision for the Convention troops removed into Maryland. I should sooner have done myself the honour of writing to you on this subject but that I hoped to have had it laid before you more fully than could be done in writing by a Gentleman who was to have passed on other public business to Philadelphia. The late events in this State having retarded his setting out I think it my duty no longer to postpone explanation on this head.
You cannot be unapprized of the powerful armies of our enemies at this time in this and the Southern States, and that their future plan is to push their successes in the same quarter by still larger reinforcements. The forces to be opposed to these must be proportionably great, and these forces must be fed. By whom are they to be fed? Georgia and South Carolina are annihilated, at least as to us. By the requisition to us to send provisions into Maryland it is to be supposed that none are to come to the Southern army from any State north of this; for it would seem inconsistent that while we  should be sending North, Maryland and other states beyond that should be sending their provisions South. Upon N. Carolina then, already exhausted by the ravages of two armies, and on this State are to depend for subsistence those bodies of men who are to oppose the greater part of the enemy’s force in the United States, the subsistence of the German and of half the British Conventioners. To take a view of this matter on the Continental requisitions of Nov. 4. 1780 for specific quotas of provision it is observable that N. Carolina and Virginia are to furnish 10,475,740℔ of animal food and 13,529 barrels of flour while the States north of these will yield 25,293,810℔ of animal food and 106,471 barrels of flour. If the greater part of the British armies be employed in the South it is to be supposed that the greater part of the American force will be sent there to oppose them. But should this be the case, while the distribution of the provisions is so very unequal would it be proper to render it still more so by withdrawing a part of our contributions to the support of posts northward of us? It would certainly be a great convenience to us to deliver a portion of our specifics at Frederic town rather than in Carolina: but I leave it to you to judge whether this would be consistent with the general good or safety. Instead of sending aids of any kind to the northward it seems but too certain that unless very substantial and timely assistance is received from thence our enemies are yet far short of the ultimate term of their successes. I beg leave therefore to refer to you whether the Specifics of Maryland, as far as shall be necessary had not better be applied to the support of the posts within it, for which it’s quota is much more than sufficient, or were it otherwise, whether those of the States north of Maryland had not better be called on, than to detract any thing from the resources of the southern opposition already much too small for the encounter to which it is left. I am far from wishing to count or measure our contributions by the requisitions of Congress. Were they ever so much beyond these, I should readily strain them in aid of any one of our Sister States. But while they are so far short of those calls to which they must be pointed in the first instance, it would be great misapplication to divert them to any other purpose: and I am persuaded you will think me perfectly within the line of duty when I ask a revisal of this requisition.
I have the honor to be with the greatest respect Sir Your Mo. ob. & Most hble. Servant,

Th: Jefferson

